DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities:  please insert the word “bit” between cutting and assemblies.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11,  13, 14, 15, 16, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by GB 856226 Pearson.
Pearson describes a cutting head for a mining machine with drum having first and second ends, outer surface, and the drum rotatable about an axis; a vane 13 coupled to the outer surface and protruding radially away from the axis and cutting bit 7 positioned adjacent the surface of the vane (Examiner interprets “adjacent” broadly—there is no intervening structure between the vane and the cutting bit, thus they are adjacent).
ALTERNATIVELY: structure 4 of Pearson could be considered a vane, and would be adjacent because the bits are mounted directly to it.
Regarding claim 11: see page 1 line 17.
Regarding claim 13: the vane illustrated includes triangular webs—which amount to multiple planar segments as claimed.
Regarding claim 14: see page 2 lines 20-24 “Paddles”

Regarding claim 15: the extending vane is self evident in the drawing.
Regarding claim 16: bit block 4.
Regarding claim 17: the cutting bit assemblies are secured to the drum and adjacent a surface of the vane under the broad definition of adjacent articulated above.


Claim(s) 1-5, 7, and 8  is/are rejected under 35 U.S.C. 102a1 as being anticipated by GB 1163411 PALMER.
Palmer describes a cutter head for a mining machine including drum 3/4 with first end second end and outer surface and rotatable; a vane 5/6 coupled to the outer surface and including a planar member (page 1 lines 40-50) extending at least partially around the drum axis and partially between the ends of the drum and bit assembly 10 adjacent.
With regards to claim 2-multiple planar segments are apparent in figures 1 and 3.
With regards to claim 3: see 5 and 6 in figure 1—plainly spaced as claimed. 
Regarding claim 4—face/discharge plates 2 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 856226 Pearson alone.
With regards to claim 12: Pearson describes an octagonal profile. Examiner finds that one of ordinary skill in the art would understand Pearson’s description of the polygonal profile as “In this particular example, the peripheral surface of the drum is eight-sided” as a suggestion that other numbers of sides would be useful, and would have arrived at the claimed hexagonal (i.e. 6 sides) in the course of normal engineering design, and would have expected the hexagonal profile to perform in a similar fashion. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Pearson to have the hexagonal profile as claimed.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1163411 PALMER in view of GB 856226 Pearson.
Palmer lacks the polygonal profile of the drum.
Pearson describes a similar drum with polygonal profile. Pearson describes the polygonal profile as being advantageous to allow the machine to move without interfering with the roof and floor. One of ordinary skill in the art would also understand this to be advantageous in order to maneuver a drum in low seam coal following malfunction or to avoid debris in the path. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Palmer to have the polygonal profile as claimed.
Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1163411 PALMER in view of US Patent Application Publication 20160102549 Defibaugh et al.
Palmer describes the cutting device for a rock cutting machine with drum 3/4 with first end second end and outer surface and rotatable; a vane 5/6 coupled to the outer surface and including a planar member (page 1 lines 40-50) extending at least partially around the drum axis and partially between the ends of the drum and bit assembly 10 adjacent.
Palmer lacks the arm supported for pivoting movement and the drum on the arm.
Defibaugh describes a similar drum mounted on arm 34 and the arm mounted for pivoting movement in order to accommodate different seam heights. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Palmer to have the arm supported for pivoting movement and the drum on the arm as claimed.
Regarding claim 20—the multiple planar segments are evident in figure 1 of Palmer.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1163411 PALMER in view of US Patent Application Publication 20160102549 Defibaugh et al. as applied to claim 18 above, and further in view of GB 856226 Pearson.
Palmer lacks the polygonal profile of the drum.
Pearson describes a similar drum with polygonal profile. Pearson describes the polygonal profile as being advantageous to allow the machine to move without interfering with the roof and floor. One of ordinary skill in the art would also understand this to be advantageous in order to maneuver a drum in low seam coal following malfunction or to avoid debris in the path. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Palmer to have the polygonal profile as claimed.
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1163411 PALMER in view of GB 856226 Pearson.
Palmer describes the cutting head having drum with vane 5/6 extending radially away (e.g. fig 1) and cutting bit assembly 10/7 adjacent.
Palmer lacks the drum including a plurality of planar walls.
Pearson describes a similar drum with polygonal profile, and—is integral with the polygonal profile—a plurality of planar walls 2. Pearson describes the polygonal profile as being advantageous to allow the machine to move without interfering with the roof and floor. One of ordinary skill in the art would also understand this to be advantageous in order to maneuver a drum in low seam coal following malfunction or to avoid debris in the path. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Palmer to have the planar walls (in order to achieve the polygonal profile) as claimed.
With regards to claim 10: Palmer shows—face/discharge plates 2 and 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672